Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 1 of 11




Defendants’ Exhibit
      No. 1
    Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 2 of 11




                    METROPOLITAN POLICE DEPARTMENT
                           Corporate Support Bureau
                      Records Division-Gun Control Section



MEMORANDUM                                               1/
                                       ~ ~~~~
                                                     1


TO:           William Sarvis, Jr.
              Executive Director    / /  J. 1A'
              Corporate Support Bureau        1,h
THRU:         Bernie Greene
              Director
              Records Division

                             ~/j'               ~/
FROM:         Colin Hall
              Lieutenant  o-rf f ~ /
              Gun Control Section

DATE:         October 22, 2018

SUBJECT:      Recommendation for Revocation of Concealed Carry Pistol License
              for Mr. Daquan Lewis Case #2018-650

                                      Overview

Mr. Daquan Lewis was issued a concealed carry pistol license on July 19, 2018.
On October 11, 2018, the members of the Fifth District, Crime Suppression Team
(CST) contacted Mr. Lewis at 900 21st Street NE, along with several other
subjects who were congregating in a group in a high crime area, known for drug
dealing. The CST Officers asked the subjects if anyone had a firearm on them at
which time Mr. Lewis identified himself and advised that he had a pistol on his
person. He also advised that he is a concealed carry pistol licensee, and his
pistol is registered (Glock 17 9mm semi-automatic handgun).

The officers then asked Mr. Lewis where the pistol was on his body, and he
pointed to his groin area. CST Officer Amengual asked if he could retrieve the
pistol for inspection and verification purposes. Mr. Lewis indicated that the pistol
needed to be pushed up out of his shorts so the officer could retrieve it. When
the pistol was pushed up by Mr. Lewis the CST officers were able to observe that
it was not held in a holster, rather it was being held in several pairs of
compression shorts Mr. Lewis was wearing. Officers were able to observe that
there was no holster or safety mechanism to keep the pistol in place, and no
guard device protecting the trigger to prevent an accidental discharge. The CST
Officers took a report to document the incident CCN #18-171-970 (Attached).
    Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 3 of 11




In preparing this revocation memorandum the Body Worn Camera (BWC) video
for the officers involved in this event was viewed by the writer. The video
showed that Mr. Lewis did not have holster for his pistol, and it had a full loaded
magazine. It also showed that during the incident Mr. Lewis refused to allow the
officers to retrieve the firearm because it was shoved down in his shorts, and he
did not want the officers placing their hands in his shorts. The video showed that
the officers allowed Mr. Lewis to push the firearm up out of his shorts so the
handle of the firearm could be used to retrieve it. At the conclusion of the incident
the pistol is given back to Mr. Lewis and he placed it back in his shorts, while an
officer on the scene advised him he should get a holster for the pistol.

                       Licensee Biographical Information

Name:                       Daquan Lewis
DOB:                                             22 years of age
Address:                    1803 M Street NE
                            Washington, DC 20002
License Issue Date:         July 19, 2018
Registered Firearms:        1 firearm registered
Charges:                    Criminal charges pending-Affidavit for "Carrying a
                            pistol in a Prohibited Manner" under review by the
                            OAG.

                          Justification for Revocation

DC Municipal Regulation 2341 .5 States, "The Chief may revoke a concealed
carry license on a finding that the licensee: (1) No longer satisfies one or more of
the concealed carry license qualifications set forth in the Act or any regulation
authorized by the Act; or (2) Failed to comply with one or more requirements or
duties imposed upon the licensee by the Act or any regulation authorized by the
Act.

DCMR 2344.2 (Pistol Carry Methods) states, "A licensee shall carry any pistol in
a holster on their person in a firmly secure manner that is reasonably designed to
prevent loss, theft, or accidental discharge of the pistol.

                          Summary/Recommendation

Mr. Daquan Lewis has violated the District of Columbia Municipal Regulations
regarding the carrying of a concealed pistol. He failed to comply with the
requirement under 2344.2 that a pistol be carried in a holster in a secure manner.
Under the requirements of this regulation a pistol should be carried in a holster
and in a manner to prevent loss, theft, or accidental discharge. Mr. Lewis was
found to be carrying his registered pistol in a pair of shorts, with no holster and
no trigger guard. Under these circumstances the pistol could have easily fallen
out of his shorts and since there was no device to guard the trigger there could
have been a tragic incident involving an accidental discharge of the firearm.



                                         2
   Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 4 of 11




Based on Mr. Lewis's actions it is clear that he violated the requirement to carry
his pistol in a holster and it is the recommendation of the writer that Mr. Lewis's
concealed carry license be revoked based on violating DCMR 2344.2 Pistol
Carry Methods-No Holster.


                                  Attachments:

   1. Police Report CCN# 18-171-970




                                         3
                              Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 5 of 11
CCN #18171970 - Event# 18171970 Internal Packet                           UNAPPROVED                                              Metropolitan Police Department

 CCN #18171970 - INCIDENT REPORT
 REPORT DATE / TIME                      DISTRICT/ PSA                     EVENT START DATE/ TlME -tVENT END DATE /TIME                INCIDENT STATISTICS
 Oct 11, 2018 13:54                      Fifth District/ 507               Oct 10, 2018 17:49 • Oct 10, 2018 20:50
 AESPC>4lll'-G OFFIC ER                                                    WEATHER
 Roberto Amengual (#10456) -MPD                                            Clear
 ASSISTING OFFICER {ASSIST TYPE)

 Megan Mulrooney {#10120) (Body Worn Camera),Joseph Blasti ng (#105391 (Body Worn Camera)
 TELETYPE DATE / TIME                    TELETYPH                          WHO NOTIFIED TELETYPE                                       SHOTS FIRED        SHOTS EFFECT
                                                                                                                                      D   YES •      NO   D   YES    NO


REPORTING PERSON
 NAME (LAST. FIRST MID DLE)                                                DOB/ ESTIMA TEO AGE RANGE
 R-1 Amengual, Officer                                                     1 • 100 yrs old
 sex           RACE/ ETHN ICITY                                            PHONE                                    EMAIL
 Unknown              Unknown/ Unknown                                     (202)               (Home
                                                                           Phone}
 HOME ADDRESS




INCIDENT INFO
 INCIDENT TYPE

 Miscellaneous Report
 INCIDENT LOCAT ON

 900 21ST STREET NE, WASHINGTON, DC 20002 Type: Residence/ Home Public/Private: Publi c PSA: 507 District: Fifth District
 LOCATION TYPE                                                             POSITION , BEHIND. FRONT INSIDE. SIDE)                 ------------
 Residence/ Home
 . OCATION DESCRI PTION




SUBJECTS
 SUBJECT-1 NAME (LAST. FIRST MIDDLE)                                       DOB/ ESTIMATED AGE RANGE
 SUB·l Lewis, Daquan Tramaine
 SEX                  RACE ' ETHNICITY                                     PHONE                                    EMAIL
 Male                 Black
 HOME ADDRESS

 1803 M STREET NE. WASHINGTON, DC 20002 Type: Residence/ Home Public/Private: Private PSA: 507 District: Fifth District
                                                                                                                                           - --------
WITNESSES

PROPERTY & ITEMS
 STATUS / RE ASON FOR CUSTODY                             DESCRIPTION                                                       QTY       DECLARED / FORFEITURE VALUE
 None                                                    : Glock 17 Glock, Inc.                                             1




                    ......


                              -

Printed by Megan Mulrooney (#10120)-Cobalt Data Form vl.O Generated at 10/11/201817:51                                                                        Pg. l of7
                           Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 6 of 11

CCN #18171970 - Event# 18171970 Internal Packet                   UNAPPROVED                                             Metropolitan Police Department

 CCN #18171970 - PUBLIC NARRATIVE

  On October 10th, 2018 officers made contact with a group of individuals that were gathered in front of 900 21st Street NE. It is important to note that
  the area has been hit with a rash of gun violence in the past month.

  Sub-1 was found in possession of a Firearm that was registered with the Metropolitan Police Department, and had a permit to carry said firearm in a
  concealed manner. However the firearm was not in a holster as required per DC Municipal Regulations.




 CCN #18171970- INTERNAL NARRATIVE

  When officers made contact all the individuals that were congregating in front of the building, stood up and began to walk away.

  Officers asked all the individuals if they had any firearms on their persons when Sub-1 approached Officer Blasting and presented him an ID card that
  was inside of an ID holder. After closer inspection of the ID card Officer Blasting was able to determine that Sub-1 was advising Officer Blasting that he
  had a concealed carry permit issued by the Metropolitan Police Department. Officer Amengual then asked Sub-1 if he was currently carrying a firearm
  in a concealed manner to which Sub-1 acknowledged that he was.

  Officer Amengual then asked Sub-1 to walk with him towards the marked patrol unit, to which Sub-1 complied with. Officer Amengual then inquired as
  to the whereabouts of the firearm to which Sub-1 pointed and stated that it was in his groin area.

  Officer Amengual then asked if he could retrieve the firearm to verify that it was in fact the firearm that was registered with the Metropolitan Police
  Department. Sub-1 then stated that he did not feel confortable with officers reaching for the firearm.

  Sub-1 explained that he would push the firearm up, then officers would be able to retrieve it. Once the firearm was pushed up, officers were able to
  see that the firearm was not placed in a holster {no holster was found.) The firearm was retrieved from inside several compression shorts that Sub-1
  was wearing by Officer Blasting, the magazine was removed from the firearm by Officer Blasting.

  A close inspection of the magazine revealed that it was a 10 round capacity magazine.

  A WALES/NCIC che ck of the firearm was performed and revealed that the firearm was in-fact the firearm that was registered with the Metropolitan
  Police Department.

  The firearm was returned to Sub-1.

  Sub-1 was advised by Officer Blasting that he should carry the firea rm in a holster wh en being carried in a concealed manner.

  DC Firearms Registration was contacted with regards to Sub-1 not carrying the fi rearm in the manner that is required under DC Municipal regulations
  24-2344 (Pist ol Carry Methods.)




 REPORTING OFFICER SIGNATURE / OA l<                                           SUPERVISOR SIGNATURE / DATE

 Roberto Amengual (#10456)             10/11/2018 (e-signature)
 Pfi.l~TNAHE

 Roberto Amengual (#10456)

APPROVAL HISTORY

 Report Submitted by Roberto Amengual (#10456)




Printed by Megan Mulrooney (#10120) - Cobalt Data Form vl.O Gene rated at 10/11/2018 17:51                                                         Pg. 2 of 7
                   Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 7 of 11

 CCN #18171970 - Event# 18171970 Internal Packet    UNAPPROVED                            Metropolitan Police Department

  CCN #18171970 Report Attachments




Printed by Megan Mulrooney (#10120)- Cobalt Data Form vl.O Generated at 10/11/201817:51                       Pg. 3 of7
                        Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 8 of 11

 CCN #18171970 - Event# 18171970 Internal Packet            UNAPPROVED                                             Metropolitan Police Department

  Officer Amengual

                                Officer Amengual



                                DATE OF BIRTH / AGE RANGE   PCID # / FBI•                       CAJTIOlolS
                                1-100 yrs old




PROFILE INFO
   BIRTH INFO                                                               EMAlL

  SEX                 Unknown                                               PHONES                 (202)        (Home Phone)
   RACE/ ETHNICITY    Unknown/ Unknown                                      ADDRESS (HOMEJ

  MAlDENNAME                                                                ADDRESS (WORKJ         FIFTH DISTRICT POLICE STATION, 1805
  NEEDS INTERPRETER                                                                                BLADENSBURG ROAD NE, WASHINGTON, DC 20002
                                                                                                   PSA:503
  LANGUAGES SPOKEN
                                                                                                   District: Fifth District
  MARITAL STATUS                                                                                   Public
                                                                                                   Government/ Public Building
  SSN#
                                                                                                   School Zone
  DRIVER'S LICENSE                                                          EMERGENCY CONTACT

  HEIGHT                                                                    RESIDENT OF JURIS

  WEIGHT                                                                    MILITARY SERVICES

  SKIN TONE                                                                 EMPLOYMENT

  EYES                                                                      CLOTHING

  HAIR

  FACIAL HAIR

  VISION

  BUILD

  PHYSICAL CHAR.

  IDENTIFYING MARKS

  BEHAVIORAL CHAR.

  MOOD

  MODUS OPERANDI

  SKILLS

  PROBATION TYPE

  MISC DESCRIPTION




Printed by Megan Mulrooney (#10120)- Cobalt Data Form vl.0 Generated at 10/11/201817:51                                                Pg. 4 of7
                        Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 9 of 11

 CCN #18171970 - Event# 18171970 Internal Packet   UNAPPROVED                                                Metropolitan Police Department


 Glock, Inc. Pistol, Semi-automatic
  FIREARM TYPE                                                                                    DECLARED VALUE   FORFEITURE VALUE
  Pistol, Semi-automatic                            Daquan Tramaine Lewis
  V-Ak[                                             St/Ml M                                       FIREARMS ID n
 Glock, Inc.                                        BFKG065
  DESCRIP' ION

 Glock 17

ITEM / PROPERTY INFO
   FINISH                                                         PRoPERTYSTATus        OTHER None (10/10/2018)
  STOCK                                                           REASON FOR CUSTODY

  GRIP             Black Polymer                                  NCIC SEARCH #

  CAUBER / GAUGE   9mm                                            NCIC#

  BARREL LENGTH                                                   DATE RECOVERED

  # Of SHOTS       10                                             RECOVERING OFC

  ALTERATION       No                                             RECOVERING PERSON
  INDICATED
  QUANTITY         1                                              RECOVERED ADDRESS

  BIOHAZARD                                                       OWNER                 Daquan Tramaine Lewis
                                                                  OWNER NOT1FIED

                                                                  DATE/ TIME NOTIFIED

                                                                  NOTIFIER NAME

                                                                  STORAGE FACIUTY

                                                                  LOCATION

                                                                 INTAKE PERSON

                                                                 LOG BOOK#/ PG          /

                                                                 LOGBOOK LOCATION

                                                                 CLAIMANT

                                                                 DATE CLAIMED

                                                                 STATEMENT OF FACTS




Printed by Megan Mulrooney (#10120)-Cobalt Data Form vl.OGenerated at 10/11/201817:51                                                 Pg. 6 of7
                            Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 10 of 11

CCN #18171970 - Event# 18171970 Internal Packet                                     UNAPPROVED                                                                 Metropolitan Police Department

 CCN #18171970 - Report History
 J\UfHO~

 Roberto Amengual (#10456)




           Roberto Amengual (#10456) submitted the report for approval
           Oc    1 '   i'l1o l:> 18
           --·------------------- .. ·---........ . .   .. .. ......... .............................................. .. . . ...   ·······---------------············   .




Printed by Megan Mulrooney (#10120)- Cobalt Data Form vl.OGenerated at 10/11/2018 17:51                                                                                            Pg. 7 of7
                         Case 1:20-cv-02241-ABJ Document 8-1 Filed 10/26/20 Page 11 of 11

 CCN #18171970 - Event# 18171970 Internal Packet               UNAPPROVED                                        Metropolitan Police Department


 Daquan Tramaine Lewis

                                   Daquan Tramaine Lewis
                                   TRJE NA"4E

                                   DAQUAN TRAMAINE LEWIS
                                   DATE OF BIRTH / AGE RANGE                                  CAU'IONS

                                                               DC727093                       tri'i,in@n§I

PROFILE INFO
  BIRTH INFO                                                              EMAIL

  SEX                  Male                                               PHONES

  RACE/ ETHNICITY      Black                                              ADDRESS (HOME)        1803 M STREET NE, WASHINGTON, DC 20002
  MAIDEN NAME
                                                                                                PSA:507
                                                                                                District: Fifth District
  NE EDS INTERPRETER                                                                            Private
  LANGUAGES SPOKEN                                                                              Residence/ Home
                                                                          ADDRESS (WORK)
  MARITAL STATUS
                                                                          EMERGENCY CONTACT
  SSN #
                                                                          RESIDENT OF JURIS
  DRIVER'S LICENSE
                                                                          MILITARY SERVICES
  HEIGHT               6 ft 2 in
                                                                          EMPLOYMENT
  WEIGHT               180 lbs max weight: 200 lbs
                                                                          CLOTHING
  SKIN TONE            Medium
  EYES                 Brown
  HAIR

  FACIAL HAIR

  VISION

  BUILD                Medium
  PHYSICAL CHAR.

  IDENTIFYING MARKS

  BEHAVIORAL CHAR.

 MOOO

 MODUS OPERANDI

 SKILLS

 PROBATION TYPE

 MISC DESCRIPTION




Printed by Megan Mulrooney (#10120) - Cobalt Data Form vl.0 Generated at 10/11/201817:51                                             Pg. 5 of7
